Citation Nr: 0620582	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for genetic 
hemochromatosis, claimed as due to Agent Orange (AO) 
exposure. 

2.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to AO exposure.

3.  Entitlement to service connection for peripheral 
neuropathy (PN), claimed as due to AO exposure.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1968 to November 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2002 rating action that denied service 
connection for genetic hemochromatosis and for porphyria 
cutanea tarda, each claimed as due to AO exposure.  The 
veteran filed a Notice of Disagreement (NOD) in August 2002, 
and the RO issued a Statement of the Case (SOC) in February 
2003.  The veteran filed a Substantive Appeal in March 2003.

In January 2004, the Board remanded the aforementioned issues 
to the RO for further development of the evidence and for due 
process development.

This appeal also arises from a July 2004 rating action that 
denied service connection for PN, claimed as due to AO 
exposure.  The veteran filed a NOD in August 2004.  The RO 
issued a SOC in September 2005, and the veteran filed a 
Substantive Appeal subsequently that month.  In September 
2005, the RO also issued a Supplemental SOC (SSOC) reflecting 
the continued denial of service connection for genetic 
hemochromatosis and for porphyria cutanea tarda.

For reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action, on his part, is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)), the 
Board finds that all development action needed to render a 
fair decision on each  claims on appeal has not been 
accomplished.

In November 1998, the veteran notified the RO that he had 
been awarded Social Security Administration (SSA) disability 
benefits from October 1998.  While SSA records are not 
controlling for VA determinations, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying that determination.  The Board points out that, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).
 
The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of any and all 
treatment and evaluation of the veteran for genetic 
hemochromatosis, porphyria cutanea tarda, and PN at the 
Togus, Maine VA Medical Center (VAMC) from March 2005 to the 
present time should be obtained and associated with the 
claims file, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Also, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal. The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b) (1) (West 2002); but see 38 U.S.C.A. § 
5103(b (3) (West Supp. 2004) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The RO 
should also ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2005), as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Togus 
VAMC complete copies of any and all 
records of medical treatment and/or 
evaluation of the veteran for genetic 
hemochromatosis, for porphyria cutanea 
tarda, and PN from March 2005 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should obtain from the SSA a 
copy of the 1998 SSA decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

5.  To help avoid future remands, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any claim remains denied, the RO 
must furnish to the veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


